                Case 20-10343-LSS        Doc 237      Filed 03/19/20      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                                 Chapter 11

 BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
 DELAWARE BSA, LLC,                                     (Jointly Administered)
                Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Margaret M. Anderson, Esq., of Fox Swibel Levin & Carroll LLP in
this case.

Dated: March 19, 2020                          MORRIS JAMES LLP

                                               /s/ Brett D. Fallon
                                               Brett D. Fallon (DE Bar No. 2480)
                                               500 Delaware Avenue, Suite 1500
                                               Wilmington, DE 19801
                                               Telephone: (302) 888-6800

             CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois, the
State Bar of Texas (inactive status), the United States District Court for the Northern District of
Illinois, the United States Court of Appeals for the Fourth and Sixth Circuits, and the United
States Supreme Court, and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am generally
familiar with the Court’s Local Rules and with Standing Order for District Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: March 19, 2020                                  /s/ Margaret M. Anderson
                                                       Margaret M. Anderson, Esq.
                                                       FOX SWIBEL LEVIN & CARROLL LLP
                                                       200 W. Madison Street, Suite 3000
                                                       Chicago, IL 60606
                                                       Telephone: (312) 224-1224

                                 ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



       Dated: March 19th, 2020                        LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE

11535462/1
